          Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 1 of 45




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

Michael Picard,
Plaintiff

v.                                                                                    No. 16-cv-1564

Patrick Torneo, John Jacobi, and John Barone,                                          April 12, 2019
Defendants

                    Plaintiff’s Motion for Partial Summary Judgment


         Plaintiff Michael Picard spent an evening in September 2015 protesting on a

roadside in West Hartford before being set upon by the defendant state employees who

objected to his scrutiny and criticism of the police. The defendants forbade him from

photographing them doing their jobs in public, confiscated his camera, and laid criminal

charges against him. Because the undisputed material facts show that the defendants

violated Mr. Picard’s First and Fourth Amendment rights in doing so, judgment should

enter in Mr. Picard’s favor on Counts One and Two of his complaint.



1.       The Facts

         On the evening1 of September 11, 2015, Mr. Picard and a friend, Steve Schafer,

stood on the side of Park Road in West Hartford, Connecticut, protesting a DUI

checkpoint operated by the state police.2 They were protesting because they believe that

such checkpoints violate the motoring public’s right to privacy and/or freedom of

movement. Picard and Schafer had each protested checkpoints before, and knew that



1    Plaintiff’s D. Conn. Local R. 56(a)(1) Stmnt. of Undisputed Facts # 1.
2    Id. # 2.

                                                                              oral argument requested
                                                      1
          Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 2 of 45




the checkpoint would be held at that location on that night because Connecticut police

advertise times and locations on Facebook.

         Both protesters had signs with them. Mr. Picard had two: one read “Cops

Ahead,” while the other read “Stay Calm and Remain Silent.” 3 Mr. Picard’s purpose in

protesting was to signal disagreement with the use of DUI checkpoints, “to educate the

public,” and to spur people to “see the sign and . . . later hopefully have a discussion

about it with someone.”4

         Both protesters also had electronics with them that evening capable of recording

video. Schafer had a smartphone, and Mr. Picard had a smartphone as well as a

standalone camera.5 They carried recording devices with them in the event that any

police approached them, because their past experience was that the police tended to

slant their recitations of the facts.6 They did not video record portions of their protests

outside of instances in which the police approached them. 7

         Mr. Picard also carried a pistol with him that night, in plain view in a holster on

his right hip.8 He had his valid pistol permit with him.9



         1.1     The Site of Mr. Picard’s Protest

                 Mr. Picard protested where a long Interstate 84 on-ramp runs south from

Park Road, an east-west street. Mr. Picard stood on a raised triangle on the south side

of Park Road.10 The triangle on which Mr. Picard was protesting had one edge running

3    Pl.’s Stmnt. Undisputed Facts # 3.
4    Picard 22:15-24.
5    Pl.’s Stmnt. Undisputed Facts # 4.
6    See 1 Schafer 129:15-16 (explaining that recording the police “[c]reates accountability”).
7    1 Schafer 101:18-20; Picard 56:22-57:3.
8    Pl.’s Stmnt. Undisputed Facts # 5.
9    Id. # 6.
10   Id. # 7.

                                                       2
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 3 of 45




straight east-west along Park Road, and two edges curve into a point facing south

towards the I-84 on-ramp.11

       From the air, the triangle looked like this: 12




       The triangle was raised above the pavement and surrounded by curbing. Its

edges were marked by yellow reflectors mounted on steel posts, and it had a telephone

pole on its long edge running along Park Road.13 In the center of the triangle was a large

green reflective road sign bearing the red and blue Interstate 84 shield, an arrow

pointing towards the access road, and the words “Hartford” and “Waterbury.” The road

sign was mounted on two metal poles, with the top of the sign about ten feet above the

surface of the triangle on which Mr. Picard stood.




11 Pl.’s Stmnt. Undisputed Facts # 8.
12 Complaint [ECF # 1] app. A; Pl.’s Stmnt. Undisputed Facts # 9.
13 Pl.’s Stmnt. Undisputed Facts # 10

                                                   3
         Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 4 of 45




From the street, the triangle looked like this14:




        While protesting, Mr. Picard stayed along the long edge of the island, walking no

further right on the photo above that the leftmost post of the I-84 sign. 15 He did not set

foot off the triangle until after the defendants forced him to leave it. 16 Mr. Schafer stood

further down Park Road on the same side, just west of the island. 17



        1.2     The Checkpoint

                A couple of hundred feet away on the ramp, the DUI checkpoint awaited

motorists. Like most state police DUI checkpoints, the one that night was laid out with

traffic cones funneling traffic past a line of police officers, who initiated conversations

with drivers in order to detect signs of intoxication.18 The police were also looking for


14 Complaint [ECF # 1] app. B; Pl.’s Stmnt. Undisputed Facts ## 11, 12. The relevant area of Park Road
   has since been reconfigured; Mr. Picard will refer to their features as they existed during his protest.
15 Pl.’s Stmnt. Undisputed Facts # 13.
16 Id. # 14.
17 Picard 54:23-55:8; 1 Schafer 40:17-41:14.
18 Depo. of Curtis Booker [Ex. 5] 23:16-22.

                                                     4
          Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 5 of 45




motor vehicle code violations,19 since in the words of one employee who has worked

dozens of them, “it ends up being mostly motor vehicle traffic violations at a DUI

checkpoint and, you know, one or two drunks.”20

         If seen from a bird’s eye that evening, the first police officer that motorists would

have encountered stood about 120 feet south of Park Road where Mr. Picard was

protesting.21 That supervisor directed traffic down to the waiting troopers in groups of

six for parallel interrogations.22

         Downstream from the supervisor on the side of the ramp was a state police

employee in his car, watching as traffic snaked through the checkpoint. As vehicles

passed, he typed their license plates into his computer to check for expired registrations

and other potential problems.23 If a car had a problem meriting further investigation, he

would call out for colleagues downstream to detain the car. 24 Cars were detained on the

shoulders of the I-84 ramp, which were quite wide and allowed plenty of space to pull a

vehicle out of line onto a protected area for purposes of further investigation or ticket-

issuing without interrupting the flow of traffic.25 When one police officer pulled a car

out of line for additional interrogation or ticketing, another police officer would take

over standing next to the traffic cones and conversing with motorists. 26 Once the police

19   Booker 31:4-15.
20   Depo. of Jeffrey Duda [Ex. 6] 13:11-14.
21   Pl.’s Stmnt. Undisputed Facts # 15.
22   “[P]icture a drive-thr[o]u[gh] with three different windows. You would want to bring as many people
     up to the front as you could, then you would want to bring the next wave as far as you could as close to
     the first wave the cars . . . instead of bringing in one car at a time, you bring in a group.” Depo. of
     John Forgione [Ex. 9] 30:1-30:12. See also Barone 28:16-23 (describing the examination of vehicles
     in waves).
23   Depo. of John Netkovick [Ex. 10] 21:13-22.
24   Netkovick 37:4-8. See also Torneo 23:21-24 (describing his usual supervisory activity as “I'll point out
     violations to other troopers like, hey, that car has got tinted windows or the operator was on the phone
     or is not wearing a seat belt, things of that nature . . ..”).
25   Booker 60:18-23. See also Netkovick 42:2-4 (“Everybody can have somebody pulled over there and
     there would still be room there, because it was a pretty good-sized area.”).
26   Barone 28:24-29:6. See also Torneo 24:4-6 (explaining that, at checkpoints such as the September
     11th one, “if troopers are tied up talking to other cars I may go to a car and speak with the operator”).

                                                       5
          Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 6 of 45




working the line had interacted with a driver and no further investigation was required,

the driver would be released to the interstate and another group would be waved in. 27

The end of the checkpoint, where the last police officers were standing next to traffic

cones, was approximately one football field south of where Mr. Picard was protesting on

Park Road.28

         Defendant John Barone was present at entire checkpoint, and was employed by

the state police with the job title of trooper first class assigned to the traffic services

unit.29 Defendant John Jacobi was also present, and was employed by the state police

with the job title of sergeant in the traffic services unit.30 As a sergeant, Jacobi had

supervisory authority over any state police employee with the job title of trooper or

trooper first class.31 Finally, defendant Patrick Torneo was present, and was employed

by the state police with the job of title master sergeant at Troop H, 32 the office covering

an area including West Hartford. Torneo’s job title rendered him the most senior

supervisor at the checkpoint.33



         1.4     Torneo Gets Advanced Warning of Mr. Picard’s Protest

                 Although Mr. Picard had never met Torneo before the September protest,

Torneo had heard of Mr. Picard from a Hartford police supervisor, Robert Allan. Prior

to his retirement from the Hartford police, Allan had the job title of lieutenant in the




27   Netkovick 47:23-48:13; Barone 28:16-23; Forgione 30:12.
28   Pl.’s Stmnt. Undisputed Facts # 15.
29   Id. # 16. Barone has since retired from state employment.
30   Id. # 17. Jacobi has also since retired.
31   Id. # 18.
32   Id. # 19.
33   Id. # 20.

                                                    6
          Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 7 of 45




traffic division,34 and conferred with Torneo from time to time about DUI checkpoints

and other events posing the risk of snarling traffic in the capital area. 35

         On two occasions between July and September 2015, Allan told Torneo about Mr.

Picard and his protests. On the first occasion, in July, Allan learned that Picard had

protested the state police as they conducted a DUI checkpoint near Jennings Road in

Hartford. Afterwards, Allan spoke with Torneo and told him that the Hartford police

“had been dealing with Michael . . . for years, that [the state police] were likely being

recorded, and we hadn’t had any issues with them personally previous.” 36 By “issues,”

Allan meant that the Hartford police had “set some boundaries, some things we like to

see, a mutual respect thing,” and that as far as he was concerned, although he disagreed

with Mr. Picard’s message, “it didn’t broach–as far as at our checkpoints, the threshold

of being illegal or inciting any kind of–of any charge.”37

         On an occasion after July in the summer of 2015, Allan telephoned Torneo

directly to convey his hunch that Mr. Picard was planning a protest for September 11th. 38

During that call, Allan expressly warned Torneo to “[e]xpect that each of the [protest]

members there will be audio and videotaping you.”39 Allan also told Torneo that Mr.

Picard openly carried a firearm.40




34   Allan 6:5-22.
35   Allan 18:3-11.
36   Pl.’s Stmnt. Undisputed Facts #21.
37   Allan 15:14-21.
38   Pl.’s Stmnt. Undisputed Facts #22.
39   Id. #23.
40   Id. #24.

                                               7
          Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 8 of 45




         1.5     The Defendants Decide to Approach Mr. Picard

                 Sometime around eight in the evening, the defendants left their respective

spots at the checkpoint and moved to where Mr. Picard was protesting on Park Road. 41

Jacobi, working upstream of the police interviewing drivers, and Barone, working

downstream at the very end of the checkpoint,42 allege that they did so because they

each received an anonymous tip about a man with a gun at Park Road. 43 Neither

undertook any efforts to temporarily detain the alleged tipsters and get any information

from them,44 and neither could describe either tipster or their cars in any detail despite

being veteran police officers. No one else working the checkpoint that night heard the

alleged tips.45 State trooper Jeff Jalbert accompanied Jacobi and Barone to the protest

site on foot,46 and Torneo drove there.

         The Constitutional problems began right away.



         1.6     Barone Approaches and Stops Mr. Picard from Recording

                 When Barone approached Mr. Picard, the latter began recording the

interaction on his Canon camera.47 At four inches wide, an inch thick, and two and a

half inches tall–that is, slightly larger than two decks of cards stacked on top of one

another–the device looks like a small still photography camera, but can record video and

audio.48 However, Barone slapped the camera out of Picard’s hand, and the camera



41   Pl.’s Stmnt. Undisputed Facts #25.
42   Id. #26.
43   Id. #27.
44   Id. # 29.
45   Id. # 28.
46   Jacobi 28:8-11.
47   Pl.’s Stmnt. Undisputed Facts # 30.
48   Picard 70:6-7. Fair and accurate photographs of the camera are attached here as Exhibit 21. Pl.’s
     Stmnt. Undisputed Facts # 31.

                                                     8
         Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 9 of 45




stopped recording when it hit the ground and the battery dislodged. 49 The recording

(“Video # 1”) marked the first time in the evening that Mr. Picard recorded anything. 50

        After swatting the camera to the ground, Barone pat-frisked Mr. Picard and

seized his pistol and permit.51 Barone did not find anything he deemed contraband, and

found no weapons other than the pistol openly displayed in a hip holster. 52



        1.8     Barone Takes Away Mr. Picard’s Camera

                After Barone finished his pat-frisk, he did not handcuff Mr. Picard, tell

him that he was being detained, place him under arrest, or instruct him to sit down or

stay in one place.53 Barone walked twenty to twenty-five feet away to the eastern edge of

the triangle, where defendants Jacobi and Torneo were conversing through the driver’s

window of Torneo’s cruiser. Left alone in the middle of the triangle, Mr. Picard picked

up the camera that Barone had swatted to the ground and inspected it for damage. He

put the battery back into the camera and turned the device on to see if it still worked,

which it did.

        After he began recording again (Video # 3),54 Mr. Picard aimed it at the three

defendants.55 Barone walked quickly back to Mr. Picard, grabbed the camera, 56 and told


49 Pl.’s Stmnt. Undisputed Facts # 32.
50 Id. # 33. Video # 1 is attached as Ex. 22, has been manually filed, and is a fair and accurate
   representation of the events captured on it. Id. # 34.
51 Id. # 35.
52 Id. # 36. A short distance away, state police employee Jeff Jalbert approached Steve Schafer and pat-
   frisked him. Schafer began video-recording as Jalbert approached, and captured some of their
   interaction (Video # 2). Video # 2 ends after thirty-six seconds because Schafer’s cellphone filled to
   its storage capacity and stopped recording. 1 Schafer 11:10-25. Video # 2 was the only recording that
   Mr. Schafer made that night, id. 72:12-19, 97:11-15, and has been attached as Exhibit 23 and manually
   filed.
53 Pl.’s Stmnt. Undisputed Facts # 37.
54 Picard 118:2-6. Video # 3 is attached as Exhibit 24 and has been manually filed.
55 Pl.’s Stmnt. Undisputed Facts # 38.
56 Id. # 39.

                                                    9
         Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 10 of 45




him that “it’s illegal to take my picture.”57 Barone said that Mr. Picard was forbidden to

take Barone’s picture because Mr. Picard did not “get any documentation” from Barone

allowing photography of him.58 Barone took Mr. Picard’s camera, walked back towards

Torneo and Jacobi, yelled “I’ve got the camera,”59 and placed it on the roof of Torneo’s

cruiser.60 The camera continued to record video and audio.61

         Neither Jacobi nor Torneo objected to the camera’s seizure, and neither took any

action to return the camera to Mr. Picard until the end of their encounter. 62 The three

defendants left Mr. Picard’s camera on the roof of the cruiser while they discussed

Picard. None of the defendants examined the camera, searched it, or treated it as

evidence.63 Barone later admitted in an internal affairs interview that he snatched the

camera because he was “frazzled.”64



         1.8     The Defendants Discuss Mr. Picard’s Protest Activities

                 As the defendants conversed at Torneo’s cruiser, they had little

information suggesting that Picard had committed any crime. None of the defendants

saw Mr. Picard anywhere but the triangle that night,65 and none saw Mr. Picard pull his

gun out at any time.66 All they had were anonymous tips that Jacobi and Barone

claimed to have received.




57   Pl.’s Stmnt. Undisputed Facts # 40.
58   Id. # 41.
59   Id. # 42.
60   Id. # 43.
61   Id. # 44. The resulting video is a fair and accurate depiction of the events captured on it. Id. # 45.
62   Id. # 46.
63   Id. # 47.
64   Barone IA 2028:16-17.
65   Pl.’s Stmnt. Undisputed Facts # 48.
66   Id. # 49.

                                                       10
         Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 11 of 45




         Defendants Torneo and Barone verified that Mr. Picard’s pistol permit was valid,

that his gun was not stolen, and that there were no warrants for his arrest. 67 That was

the extent of the “investigation” into whether Mr. Picard had broken any laws. No one

attempted to corroborate the alleged tips by canvassing other police at the scene. 68

         Instead, Torneo asked someone to “have that Hartford lieutenant call me,” so

that Torneo could check to see if Mr. Picard “ha[d] any grudges.” 69 Rob Allan, the

Hartford lieutenant, does not think that the two spoke that night, but Torneo

remembers doing so,70 and Jacobi remembers overhearing their conversation.71 During

the conversation, Torneo asked Allan why Mr. Picard “[wa]s challenging us, why he

[wa]s challenging these spot checks,” and discussed Mr. Picard’s past demonstrations

with Allan.72 Torneo relayed to Jacobi that Mr. Picard had conducted an earlier protest

during which “he showed up on the first day of school, with a buddy, and did an armed

open carry walk around Hartford,”73 although had he asked Mr. Picard, he would have

learned that no such thing ever occurred.74

         Barone asked the other defendants “[w]hat’s his deal here, do you know? What

does he want?”75 He also inquired whether they wanted him to “punch a number on this

one,” suggesting that “[w]e gotta cover our ass.”76 Barone later explained that he used

the phrase because he bizarrely believed that every time “when you touch somebody, it




67   Pl.’s Stmnt. Undisputed Facts # 50.
68   Id. # 51.
69   Id. # 52.
70   Tr. of Patrick Torneo Internal Affairs Int. [Ex. 25] 2026:3-11.
71   Jacobi 49:4-12.
72   Pl.’s Stmnt. Undisputed Facts # 53.
73   Id. # 54.
74   Id. # 55.
75   Id. # 56.
76   Id. # 57.

                                                       11
         Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 12 of 45




means you’ve got to put–I was always trained, either put them into custody or you’ve got

to write them a ticket.”77

         After the defendants’ inquiry about Mr. Picard’s pistol permit came back as valid,

Jacobi exclaimed, “crap!”78 Not satisfied with that result, the defendants “ran him three

times, no warrants, no pawns, no nothing.”79 After a discussion in which Jacobi

remarked twice to Torneo that “it’s legal to do it,” Torneo responded “let’s give him

something,” emphasizing the last word.80

         The defendants then discussed possible charges against Mr. Picard, including

simple trespass, reckless use of the highway by a pedestrian, and creating a public

disturbance. During the discussion, Torneo told Jacobi to issue the ticket to Mr. Picard,

“then we claim in backup we had multiple motorists stop to complain about” a man with

a gun, “but that no one wanted to stop and give a statement,” 81 even though none of the

defendants made any effort to detain the alleged tipsters and get a statement. Jacobi

agreed.82 Additionally, Torneo can be heard on the video telling Jacobi–Barone’s

supervisor–to “make sure your guy gives him something.”83 Barone returned to his

cruiser to write up the ticket.

         All three later contended that probable cause for the reckless use of the highway

charge lay in Mr. Picard’s being on the triangle as he protested on the side of Park Road,

which they assert was technically part of Interstate 84,84 though a sign warning

pedestrians not to enter the highway was posted some fifty feet south of the island, on

77   Pl.’s Stmnt. Undisputed Facts # 58.
78   Id. # 59.
79   Barone IA 2038:3-5.
80   Pl.’s Stmnt. Undisputed Facts # 60.
81   Id. # 61. “Backup” is slang for the notes written on a ticket. Jacobi 56:22-25.
82   Pl.’s Stmnt. Undisputed Facts # 62.
83   Id. # 63.
84   Barone 49:8-10; Jacobi 40:9-11; Torneo 46:2-15.

                                                      12
         Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 13 of 45




the shoulder of the ramp itself.85 As to the public disturbance charge, Torneo identified

the probable cause for that as being motorists’ reactions to Mssrs. Picard and Schafer:

“they have signs, they have open carry weapons, obviously they created enough alarm

that it was reported it to us.”86 Jacobi credited the anonymous tip alone as providing

sufficient probable cause for the public disturbance charge. 87 Barone thought the

disturbance charge was appropriate “because this lady told me down there he was

waving a gun, holding a sign.”88

         Later, Jacobi admitted that “[w]e didn’t directly witness the gun in his hand,” 89

and that none of the defendants knew “for sure whether his hand was on his gun while it

was on his hip or if he actually had the gun out of this holster.” 90 When asked whether

he possessed any evidence that Mr. Picard had been brandishing a gun, Barone

conceded: “Not at all.”91 And when asked at an internal affairs interview to confirm that

he did not think there was evidence to charge Mr. Picard with “waving a hand gun

around or brandishing a firearm or creating a public disturbance,” Torneo answered:

“Correct.”92




85   Picard Decl. ¶ 6.
86   Torneo 43:25-44:2.
87   Jacobi 61:6-17.
88   Barone 60:5-8.
89   Tr. of John Jacobi Internal Affairs Int. [Ex. 26] 2048:4-5.
90   Jacobi IA 2026:17-20.
91   Barone 50:15-17.
92   Torneo IA 2039:17-20.

                                                      13
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 14 of 45




1.9     Mr. Picard Waits on the Triangle

        While the defendants discussed Mr. Picard’s protest history, he waited on the

triangle. He started recording video while waiting, using his iPhone. 93 The resulting

video (Video # 4) is nine minutes and sixteen seconds long.94

        Eventually, Torneo decided that he was finished conversing with Barone and

Jacobi, and started moving his car towards Park Road in order to turn around. The

motion of Torneo’s car flipped Mr. Picard’s camera flipped over on the roof, and Torneo

stopped to retrieve it, announcing, “shit!”95 He turned around, stopped on the island,

and handed the camera to Jacobi, announcing that “it’s still on.” 96 After a time, Jacobi

returned the camera to Mr. Picard.

        At that point, Mr. Picard’s camera was still recording.97 But his camera had

automatically turned off its digital viewfinder to conserve battery power, and at first

glance Mr. Picard thought that the camera had been powered off. So he pressed its

power button to turn it on. Because it was already on, the camera shut down, ending

Video # 3.98 Mr. Picard powered the camera back on and began recording the final

video made that night, Video # 5.99

        When Jacobi and Barone handed Mr. Picard the ticket with his charges on it and

gave him his gun back, they ordered him off the island. 100 Mr. Picard left the island,




93 Pl.’s Stmnt. Undisputed Facts # 64.
94 Video # 4 has been included as Exhibit 27 to this motion, and has been manually filed. It is a fair and
   accurate depiction of that captured on it. Id. # 65.
95 Id. # 66.
96 Id. # 67.
97 Id. # 68.
98 Id. # 69.
99 Id. # 70. Video # 5 has been included as Exhibit 28 to this motion, and has been manually filed.
   Video # 5 is a fair and accurate depiction of that captured on it. Id. # 71.
100Id. # 72.

                                                    14
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 15 of 45




ending the parties’ interactions. The total length of their encounter was around thirty

minutes.101



        1.10 Mr. Picard Goes Home and Discovers the Videos

                Mr. Picard left the Park Road protest for home at 11PM. 102 It was only

once home that he discovered Video # 3 on his camera, in the very early hours of

September 12th. He discovered it when he removed the SD card 103 from his Canon

camera and inserted it into the SD card slot on his home computer. 104

        There were a total of five videos recorded during the parties’ interactions on the

side of Park Road that night.105 Four were recorded by Mr. Picard, and one (Video # 2)

was recorded by Mr. Schafer.106 Within a few days, Mssrs. Picard and Schafer began

discussing combining clips from the five videos into a sort of highlight reel to post

online. Mr. Picard decided to produce two such composite videos; one shorter and one

longer. Mr. Picard had some experience stitching together video footage and posting it

online; he had done so with footage of some prior checkpoint protests. He owned a copy

of Adobe, Inc.’s Premiere Pro–a piece of video editing software–for that purpose.

        Although he had been watching Videos ## 1, 3, and 5 directly from the SD card

inserted in his computer, Mr. Picard decided in the wee hours of September 12th to copy

the videos to his home computer, which he did by dragging and dropping them to a

place on his home computer’s hard drive.107 Then he went to bed.

101 Pl.’s Stmnt. Undisputed Facts # 73.
102 Id. # 74.
103 SD card stands for “Secure Digital card.” SD cards are removable devices the size of a postage stamp
    that function as a hard drive with no moving parts.
104Pl.’s Stmnt. Undisputed Facts # 75.
105 Id. # 76.
106Id. # 77.
107 Id. # 78.

                                                   15
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 16 of 45




        Later that day, Mr. Picard obtained a copy of the lone video recorded by Mr.

Schafer at the protest, Video # 2.108 Mr. Picard made a number of copies of all five

videos on his hard drive, by dragging and dropping the files to different locations. 109 Not

having any knowledge of digital forensics, he did not cordon off a set of so-called

“camera original” files. Instead, he imported a set of all five videos into Adobe Premiere

to begin making his composite highlight reels, which caused the software to add a

snippet of application metadata to each file.110 He did not add or delete any video

footage to or from the five files filed in support of this motion. 111

        A few days after September 12th, Mr. Picard finished the short and long

composite videos. He waited until January 2016 to publish them online, 112 however,

because he feared that doing so during the initial phases of his criminal case would

cause state prosecutors to retaliate against him. The longer version intercut scenes of

Mr. Picard’s September protest with ones from prior protests; the shorter one was

drawn solely from the five September source videos.



        1.11    The Criminal Charges Against Mr. Picard are Dismissed

                The charges laid on Mr. Picard caused a criminal proceeding to be started

against him in the Connecticut Superior Court.113 After his initial appearance, and

through counsel, Mr. Picard moved for a bill of particulars; when the prosecution filed

its superseding long-form information on May 4, 2016, it omitted the public disturbance
108Pl.’s Stmnt. Undisputed Facts # 79.
109Id. # 80.
110 Application metadata is information that a software application creates and stores within a digital file.
111 Pl.’s Stmnt. Undisputed Facts # 81.
112 See Michael Picard, “Gotta Cover our ass.” - Connecticut State Police (Full),
    https://www.youtube.com/watch?v=kxSHMbZcdcE (Jan. 25, 2016) (the longer composite video);
    Michael Picard, “Gotta Cover Our Ass.” - Connecticut State Police, https://www.youtube.com/watch?
    v=Aizm05nCVkE (Jan. 25, 2016) (the shorter one).
113 Pl.’s Stmnt. Undisputed Facts # 82.

                                                     16
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 17 of 45




charge and thus dropped it. Two months later, the prosecution dismissed the remaining

charge–reckless use of a highway by a pedestrian–by entering a nolle prosequi, ending

the case without a conviction on any count.114

        Mr. Picard filed this suit in September 2016 [ECF # 1], alleging that the

defendants’ actions violated his First Amendment right to receive and

memorialize information (Count 1); his Fourth Amendment right against warrantless

seizure of his camera (Count 2); and his First Amendment right to document and

protest government activity (Count 3).



2.      Forbidding Mr. Picard to Photo- or Videograph Defendants Doing
        Their Jobs in Plain View on a Roadside Contravened Mr. Picard’s
        First Amendment Right to Gather Publicly Available Information

        In Count One of his complaint, Mr. Picard contends that the defendants violated

his First Amendment right to receive information when they twice forbade him from

recording their images with his camera. Because settled law protected his ability to

photo- or videograph what any passing pedestrian or motorist could observe with their

own senses, the defendants broke the law by enacting a one-person prohibition by fiat.

        The First Amendment’s right to speak or publish carries with it a concomitant

right to gather or receive information. E.g., Martin v. City of Struthers, 319 U.S. 141,

143 (1943). The First Amendment reception right stems from a belief that thought is the

cradle of speech, so that the two are treated as a “matrix, the indispensable condition, of

nearly every other form of freedom.” Palko v. Connecticut, 302 U.S. 319, 326-27 (1937),

overruled on other grounds, Benton v. Maryland, 395 U.S. 784, 794 (1969). The “right

to read or observe what [one] pleases”–whether socially valuable data or just that which

114 Pl.’s Stmnt. Undisputed Facts # 83.

                                             17
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 18 of 45




satisfies “intellectual and emotional needs”–is fundamental, so that “[o]ur whole

constitutional heritage rebels at the thought of giving government the power to control

men’s minds.” Stanley v. Georgia, 394 U.S. 557, 564-5, 568 (1969).

      The First Amendment “goes beyond protection of the press and the self-

expression of individuals to prohibit government from limiting the stock of information

from which members of the public may draw,” because a ban on gathering facts is

tantamount to one on expressing opinions. First Nat’l Bank of Boston v. Bellotti, 435

U.S. 765, 783 (1978). “[B]anning photography or note-taking at a public event would

raise serious First Amendment concerns; a law of that sort would obviously affect the

right to publish the resulting photograph or disseminate a report derived from the

notes.” ACLU of Illinois v. Alvarez, 679 F.3d 583, 595–96 (7th Cir. 2012). See also Los

Angeles Police Dep’t v. United Reporting Publ’g, 528 U.S. 32, 42 (1999) (Scalia, J.,

concurring) (explaining that would be little constitutional difference between a

restriction on speech and one denying access to information for “persons who want to

use the information for certain speech purposes”); Western Watersheds Project v.

Michael, 869 F.3d 1189, 1197 (10th Cir. 2017) (holding that statute forbidding entry onto

otherwise-accessible lands for those collecting data relating to ecosystem health impairs

First Amendment speech-creation).

      Nonetheless, the undisputed facts before the Court demonstrate that the

defendants twice curtailed Mr. Picard’s ability to gather information about what was

happening to his protest. First, Barone slapped Mr. Picard’s camera to the ground when

he approached the plaintiff, in a transparent effort to deny him the opportunity to make

an independent factual record of the encounter. Then, once Mr. Picard put his camera

back together and resumed recording, Barone took it away for the duration of the

                                            18
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 19 of 45




encounter, complaining that he objected to being recorded. Neither Torneo nor Jacobi

undertook any efforts to stop the seizure, or to return the camera to Mr. Picard.

       Against the established principle of the First Amendment “bar[ring] the

government from dictating what we see or read or speak or hear,” Ashcroft v. Free

Speech Coalition, 535 U.S. 234, 245 (2002), the defendants here must grasp at one of

two things to justify their forbidding Mr. Picard to photograph public servants working

on a public roadside. They may contend that (1) the novelty of using a digital camera to

record publicly perceptible images or sounds renders composition of the photo or video

beyond First Amendment protection; or (2) the presence of public employees

transforms a publicly perceptible occurrence into contraband. Neither is true.



       2.1    The Advent of Digital Cameras Did Not Overrule Settled Law
              Protecting People’s Ability to Capture Publicly Perceptible
              Sights and Sounds

              The existing First Amendment protections for Mr. Picard to memorialize

what was happening to him on the side of Park Road did not dissipate when he used a

digital camera instead of, say, a Polaroid and a tape recorder. “[T]he basic principles of

freedom of speech and the press, like the First Amendment’s command, do not vary

when a new and different medium for communication appears.” Brown v.

Entertainment Merchants Ass’n, 564 U.S. 786, 790 (2011) (internal quotation omitted).

Accord, e.g., Superior Films v. Ohio Dep’t of Educ., 346 U.S. 587, 589 (1954) (Douglas,

J., concurring) (“[T]he First Amendment draws no distinction between the various

methods of communicating ideas . . . [t]he movie, like the public speech, radio, or

television is transitory—here now and gone in an instant.”). The Amendment’s

protections apply to every imaginable medium of communication, from computer

                                            19
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 20 of 45




games, Brown, 564 U.S. at 790, to videos, United States v. Stevens, 559 U.S. 460, 468

(2010), computer-generated images, Free Speech Coalition, 535 U.S. 234, 244 (2002),

photographs, Tunick v. Safir, 228 F.3d 135, 137 (2d Cir. 2000), films, Kingsley Int’l

Pictures v. Regents of Univ. of State of N.Y., 360 U.S. 684, 689-90 (1959), music, Ward

v. Rock Against Racism, 491 U.S. 781, 790 (1989), and paintings. Bery v. City of New

York, 97 F.3d 689, 695 (2d Cir. 1996).

       So, if Mr. Picard had dialed his mother and began telling her what happened

while standing alone on the island as the defendants conversed twenty-five feet away, it

would be absurd for the defendants to claim that they could have forced him to hang up,

or taken away his phone so as to prevent him from verbalizing his version of events. If

Mr. Picard had whipped out a small notebook (or composed an electronic note to

himself on his phone) to write down salient details like the defendants’ names and

badge numbers, the defendants would unquestionably be in the wrong to snatch the

notebook or phone. And if Mr. Picard had pulled out a sketchbook to draw a diagram of

the scene, the same result would follow. There is no viable distinction to be drawn

between a digital camera and any other method of memorialization.

       Beyond that, a public employee claiming that a technological change silently

overrules existing constitutional law runs afoul of our circuit’s admonitions against

assessing a right by the novelty of the device used to exercise or extinguish the right.

For example, in Edrei v. Maguire, the court of appeals turned aside a qualified

immunity defense from police who inflicted hearing pain and damage on peaceful

protesters by means of a purpose-built long-range electronic device. The police,

focusing on “the mode of delivery rather than the physical effect” of the device, claimed

that a lack of case law addressing the specific device at issue meant that they could not

                                             20
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 21 of 45




be held accountable for its use. 892 F.3d at 543. But the circuit disagreed, explaining

that “novel technology, without more, does not entitle” a defendant to skirt the

constitution. Id. at 542. Instead, courts must assess the effect of a technology in order

to determine whether its use is governed by existing case law. Id. at 543 (analyzing the

device’s effect of pain and incapacitation as a use of force under existing Fourth

Amendment teachings). See also Terebesi v. Torreso, 764 F.3d 217, 236 (2d Cir. 2014)

(analyzing stun grenades in accordance with their effect of “a blinding flash of light and

a deafening explosion” over the defendants’ claims that no case had yet addressed the

precise explosives at issue).

       In this dispute, that analysis is easy: Mr. Picard’s digital camera recorded images

and sounds of public employees doing their jobs on a public roadside. The capture of

both visual images and the spoken word enjoy First Amendment protection on their

own; the coincidence of the two sits under the same constitutional umbrella.




       2.2    The Presence of Public Employees Doing Their Jobs Does Not
              Transform Publicly Perceptible Words and Images into
              Forbidden Pictures or Sounds

              Because the technological details of Mr. Picard’s recording method are

immaterial to the First Amendment, the defendants may be tempted to argue that the

dispositive detail is the recording of a government employee, as against recording any

other publicly perceptible subject matter. But to succeed on a theory that receiving a

government paycheck renders one unrecordable, the defendants here must convince the

Court that, as between two images of the same scene plainly perceptible to anyone

passing by on Park Road, photo- or videography of one with the police in it could be


                                            21
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 22 of 45




forbidden without violating the First Amendment. Such a defense would require the

Court to conclude, for example, that the image on the left 115 is protected while the image

on the right116 is not because it includes the police in addition to the very same roadside:




        That would of course be preposterous. In First Amendment terms, a person may

not be penalized for capturing images or sound that he can see with his eyes or hear with

his ears if those sights and sounds are emitted in a public place. “There is an undoubted

right to gather news from any source by means within the law,” Houchins v. KQED, Inc.,

438 U.S. 1, 11 (1978) (internal quotation omitted), subject only to neutral time, place,

and manner restrictions compatible with the location at which the information is being

gathered. See Branzburg v. Hayes, 408 U.S. 665, 684 (1972) (listing examples of

permissible restrictions in controlled settings); see also, e.g., Zalaski v. City of

Bridgeport, 613 F.3d 336, 341 (2d Cir. 2010) (identifying burden of government when
115 Video # 4 at 0:11.
116 Video # 4 at 0:10.

                                              22
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 23 of 45




seeking to enforce limits on streets and sidewalks).117 There were no such restrictions

applicable to Park Road as Mr. Picard stood aside it on the night of his protest.

        Worse for would-be video censors, to date, courts have identified just one image

that Americans may not compose, record, or possess in any fashion outside of their own

heads: child pornography depicting actual children. In fashioning that exception, the

supreme court rested its analysis on the reality that “the use of children as subjects of

pornographic materials” necessarily means that such images cannot be created without

children being abused. New York v. Ferber, 458 U.S. 747, 758 (1982).

        Notably, the court has refused to cut further categories of images from the First

Amendment’s protection. In Ashcroft v. Free Speech Coalition, it struck, on First

Amendment grounds, a statute forbidding creation of any image that “appears to be”

child pornography even if produced using young-looking adults or image-generation

software, as well as any depiction “advertised . . . [or] described . . . in such a manner

that conveys the impression” of it being child pornography regardless of whether it was.

535 U.S. 234, 241-2 (2002) (internal quotations omitted). Ferber’s identification of the

single prohibited image category, the court explained, “was based on how it was made,

not on what it communicated,” holding that an image “that records no crime and creates

no victims by its production” garners First Amendment protection. Id. at 250-1. See

also Stevens, 559 U.S. at 472 (striking statute prohibiting possession of animal cruelty

depictions made for commercial gain, and holding that Ferber did not establish “a

freewheeling authority to declare new categories” of forbidden information).

        There is no serious argument that pictures of state employees performing their

jobs on the side of a road, in plain view of the motoring public, ever fall into the narrow
117 The right to receive information inures to all; it is not more favorable to journalists than non-
    journalists. E.g., Branzburg, 408 U.S. at 684 (collecting cases).

                                                      23
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 24 of 45




category of unprotected images. Mr. Picard–like anyone else who happened by that

night–could lawfully perceive the defendants doing their jobs in the open. By the same

token, had defendants witnessed Mr. Picard handling contraband while standing on the

side of Park Road, they would not have been prohibited from acting upon what was

nakedly visible. E.g., United States v. $557,933.89, 287 F.3d 66, 81 (2d Cir. 2002)

(explaining that the plain view doctrine excuses necessity of a warrant for an object so

long as police have “viewed the object from a lawful vantage point”).

       Moreover, publicly perceptible information about how public servants do their

jobs is not only not forbidden, but has long fostered society’s “paramount” interest in

knowing what its government is up to. Garrison v. Louisiana, 379 U.S. 64, 77 (1964).

In recognition of that interest, circuit courts have for decades ruled that the government

may not prohibit the memorialization of what public servants do in plain view when

discharging their job duties. Turner v. Driver, 848 F.3d 678, 688–89 (5th Cir. 2017);

Fields v. City of Philadelphia, 862 F.3d 353, 359 (3d Cir. 2017); ACLU of Ill. v. Alvarez,

679 F.3d 583, 597-8 (7th Cir. 2012); Glik v. Cunliffe, 655 F.3d 78, 79-81 (1st Cir. 2011);

Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000); Iacobucci v. Boulter,

193 F.3d 14, 25 (1st Cir. 1999); Fordyce v. City of Seattle, 55 F.3d 436, 439 (9th Cir.

1995); Schnell v. City of Chicago, 407 F.2d 1084, 1086 (7th Cir. 1969).

       In sum, neither the fact of public servants being in the depiction of a publicly

perceptible scene, nor the use of a digital camera to capture that scene, renders the

defendants’ actions lawful. The defendants forbade Mr. Picard’s recording because they

preferred there not be an objective record of the happenings next to Park Road.

Judgment must therefore enter in Mr. Picard’s favor on Count One.



                                             24
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 25 of 45




3.     Judgment Should Enter as to Count Two, Because the Defendants’
       Confiscation of Mr. Picard’s Camera Was Unjustified, and
       Unconnected to any Investigation of Its Contents

       As relevant to Count 2 of the complaint, the Fourth Amendment guaranteed Mr.

Picard the right “to be secure in [his] . . . effects, against unreasonable . . . seizures.” The

Amendment’s protections govern any meaningful governmental interruption of a

person’s possessory interest in an object, however brief, United States v. Jacobsen, 466

U.S. 109, 113, 113 n.5 (1984), and regardless of whether the object is searched. Soldal v.

Cook County, 506 U.S. 56, 62-64 (1992). On the record of this case, there are only two

avenues by which the defendants could have taken Mr. Picard’s camera away from him

without violating the Fourth Amendment. Most obviously, they might have obtained a

warrant for its seizure upon demonstrating probable cause, but they did not.

       Alternatively, they could have temporarily seized the camera in anticipation of

obtaining a search warrant if they had reasonable articulable suspicion to believe that

the camera “contain[ed] contraband or evidence of a crime.” United States v. Place, 462

U.S. 696, 702 (1983) (applying the principles of a Terry stop of a person to the

investigatory detention of an object). In order for such a seizure to be lawful, the public

employee’s “‘action [must have been] justified at its inception,’” and the seizure must

have been “‘reasonably related in scope to the circumstances which justified the

interference in the first place.’” United States v. Hooper, 935 F.2d 484, 493 (2d Cir.

1991) (quoting Terry v. Ohio, 392 U.S. 1, 20 (1968)). The seizure of Mr. Picard’s camera

was neither, and so the defendants are liable to Mr. Picard on Count Two.




                                               25
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 26 of 45




        3.1     The Camera’s Seizure Was Not Justified at Its Inception
                Because the Camera Was Unconnected to Criminal Activity

                The first prong of Place asks whether the public employee’s seizure of an

object was justified at its inception. In order to satisfy this inquiry, the government

defendant must prove that “at the point of seizure, [he] had at least a reasonable

suspicion based on specific articulable facts” that the object contained, or was itself,

contraband, Hooper, 935 F.2d at 493, or that the object was, or contained, evidence of

crime. Place, 462 U.S. at 702. In Barone’s own words, there was only one rationale for

taking Mr. Picard’s camera: because it was purportedly “illegal to take my picture.” 118

But Connecticut has no criminal prohibition against possessing a camera, or against

photography of public servants performing their job duties in public. Mr. Picard’s

camera therefore was neither contraband nor evidence of a non-existent photography

crime. Inescapably, the camera’s seizure was not justified.

        At all relevant times to this dispute, there was no Connecticut statute forbidding

Mr. Picard from either possessing a camera, or from photographing public employees

working in plain view on the side of a street.119 Without a statute to point to, the

defendants might be expected to claim that they merely thought that state law forbade

possession of a camera, or the photography of government employees working on public

streets. But an abysmal familiarity with Connecticut’s criminal code cannot forestall

judgment. On occasion, a government employee’s mistaken understanding of the law

118 “[T]he subjective intent of the officers is relevant to an assessment of the Fourth Amendment
    implications of police conduct only to the extent that that intent has been conveyed to the person
    confronted,” Michigan v. Chesternut, 486 U.S. 567, 575 n.7 (1988) (emphasis added), so Barone is
    bound by what he admittedly told Mr. Picard was the reason for snatching the camera.
119 To the contrary: two months before the parties’ encounter, Connecticut’s governor signed a bill
    creating a private right of action for an aggrieved photographer or videographer whenever police
    “interfere[] with any person taking a photographic or digital still or video image of such p[olice]
    officer or another p[olice] officer acting in the performance of such p[olice] officer’s duties.” 2015
    Conn. Acts 1636-1637 (codified at Conn. Gen. Stat. § 52-571j(b)) (effective Oct. 1, 2015).

                                                     26
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 27 of 45




can give rise to reasonable suspicion of criminality. Heien v. North Carolina, 135 S. Ct.

530, 539 (2014). However, the Fourth Amendment “tolerates only reasonable mistakes,

and those mistakes—whether of fact or of law—must be objectively reasonable.” Id. So,

close calls interpreting confusing motor vehicle or criminal statutes may come within

Heien’s ambit. See id. at 540 (traffic stop for one non-functional taillight reasonable

mistake where applicable statutes referred to a “stop lamp” in the singular, but also

required cars to “have all originally equipped rear lamps . . . in good working order”)

(internal quotations omitted); United States v. Diaz, 122 F. Supp. 3d 165, 175 (S.D.N.Y.

2015) (reasonable mistake of law to interpret apartment stairwell as covered by open

container law where statutory language was very broad, and state courts had split on its

scope).

       Where the law plainly does not address the conduct at issue, Heien offers no

assistance to government employees who get it wrong by imagining offenses. This

Court, for example, held that Heien does not create the basis for inventing a narcotic

offense out of marijuana possession when the statute relied upon by the government

fails to list marijuana as a narcotic. United States v. Hampton, No. 17-cr-84, 2018 WL

340024, at *3 (D. Conn. Jan. 9, 2018). And the Seventh Circuit held that Heien could

not create reasonable suspicion for the traffic offense of failing to signal when parking at

a curb, where the Illinois statute relied on did not address parking. United States v.

Stanbridge, 813 F.3d 1032, 1037-8 (7th Cir. 2016). The Sixth Circuit held Heien to be of

no assistance to police who stopped and frisked a man openly carrying a firearm even

though Ohio law has no prohibition against open carry. Northrup v. City of Toledo

Police Dep’t, 785 F.3d 1128, 1132 (6th Cir. 2015). The Fifth Circuit held that Heien did

not salvage a traffic stop for a driver’s allegedly violating a turn signal statute that did

                                              27
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 28 of 45




not apply to the lane-change the driver made. United States v. Alvarado-Zarza, 782

F.3d 246, 250 (5th Cir. 2015). And the Southern District held that Heien works no

alchemy for police who stopped a motorist having two functional taillights and a burnt-

out center high-mounted brake light, because the New York traffic code only required

two brake lights. United States v. Mota, 155 F. Supp. 3d 461, 474 (S.D.N.Y. 2016).

       Such is the situation here for the defendants. No law prohibited Mr. Picard from

using his camera on a public street, or from taking the picture of public employees

working in public. So they should “gain no Fourth Amendment advantage through a

sloppy study of the laws [they are] duty-bound to enforce,” Heien, 135 S. Ct. at 539–40,

and cannot claim reasonable suspicion of the camera being a prohibited item or

evidence of a non-existent photography offense. The seizure was not justified at its

inception.



       3.2    The Seizure of Mr. Picard’s Camera Bore No Relation
              Whatsoever to the Defendants’ Investigation of Mr. Picard

              The second criterion that an investigatory object seizure must satisfy is its

relation to the reasons for the seizure. In order to pass muster, such a seizure must be

“reasonably related in scope to the circumstances which justified it initially.” Hooper,

935 F.2d at 494 (internal quotation omitted). The relationship of the seizure’s

intrusiveness to the suspicion used to justify it is a required element of the analysis

because “[t]he reasonableness requirement of the Fourth Amendment applies not only

to prevent . . . seizures that would be unreasonable if conducted at all, but also to ensure

reasonableness in the manner and scope of . . . seizures that are carried out.” Ayeni v.

Mottola, 35 F.3d 680, 684 (2d Cir. 1994). Investigatory object seizures are only


                                             28
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 29 of 45




permitted upon reasonable suspicion, so the permissible level of government intrusion

occasioned by the seizure is quite low: only “minimally intrusive.” Place, 462 U.S. at

706. For any seizure more intrusive than a minimal one, the government needs

probable cause. E.g., $557,933.89, 287 F.3d at 86. Hence, if a seizure is completely

unrelated to any reasonable suspicion existing at the outset of the seizure, or imposes a

sufficiently serious hardship upon the object’s owner, it is unconstitutional. The

undisputed facts of this litigation demonstrate that the defendants seized Mr. Picard’s

camera but never undertook any investigation to prove or disprove any suspicions about

the device. The seizure was therefore unrelated in scope to any justification that may

have existed for taking the device, and was unlawful as a result.

       An illustrative example of how a purposeless, punitive seizure fails to meet Place

comes from the Sixth Circuit. In Bennett v. City of Eastpointe, that court was faced with

a number of Fourth Amendment claims stemming from the defendant suburb’s practice

of stopping young Black bicyclists who rode across the city line from Detroit. 410 F.3d

810, 819-824 (6th Cir. 2005) (recapping each incident at issue). In one such incident,

the police lawfully stopped the plaintiffs for riding two to a bike in violation of

Michigan’s traffic code. Id. at 824. The police checked the boys’ bikes’ serial numbers

against a stolen bike database, which verified that the bikes were not stolen. Id. at 823.

But instead of releasing the bikes, the police took the bikes and told the boys that they

could pick their bikes up at the police station upon “proof of ownership or a statement

from a parent or guardian regarding ownership.” Id. at 825. The defendant

municipality eventually sold the bikes at auction. Id. at 824.

       The Sixth Circuit assumed without deciding that brief seizure of the bikes in

order to check their serial numbers was justified at its inception by reasonable

                                              29
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 30 of 45




suspicion. Id. at 826. But the court held that detention beyond that point was unrelated

in scope to the initial justification, as there was “no justifiable purpose” for holding the

bikes further. Id. In support, the court pointed to the fact that the police purportedly

held the bikes to perform further investigation, yet the record contained “no

indication . . . that the [police] officers ever investigated further.” Id. The failure to

perform any investigation on the seized bikes unconstitutionally “reversed the onus

under the Fourth Amendment and placed the burden on the youths to demonstrate that

the bikes were not stolen.” Id.

       The defendants here committed the same Fourth Amendment violation when

they took Mr. Picard’s camera and did nothing with it. Whatever the initial justification

of the camera’s seizure (and there was none), what happened to the camera afterwards

must have been reasonably related in scope to that justification in order to be lawful.

Hooper, 935 F.2d at 494. But just as in Bennett, the defendants in this case undertook

zero investigative effort after seizing the object, leaving it upside-down on the roof of a

police car and not treating it as evidence or examining it in any way. The seizure had

“no justifiable purpose,” Bennett, 410 F.3d at 826, and was purely a punitive

confiscation.

       Confirmation of that conclusion comes from our own circuit’s teachings on

purposeless seizures. In Lauro v. Charles, the Second Circuit held that staged “perp

walks”–in which an arrestee is paraded in front of news media–are not reasonably

related in scope to the initial seizure of the suspect and are therefore unconstitutional.

219 F.3d 202, 213 (2d Cir. 2000). In that case, John Lauro was arrested and booked at a

municipal police station for a variety of minor property offenses. Id. at 204. Two hours

after his arrival at the station, the police called the news media to the station house and

                                              30
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 31 of 45




then had an employee take Lauro out of the station, drive him around the block, and

walk him back into the station, handcuffed, in front of photographers. Id. Lauro later

sued, contending that the forced march violated his Fourth Amendment rights. The

Second Circuit agreed with him after analyzing the situation as a Terry stop. Id. at 211-

212. The court held that the seizure caused by forcing Lauro out of the police station,

around the block, and back into the police station past the media “lacked any legitimate

law enforcement purpose,” and was therefore not related to the justification for seizing

Lauro in the first place, i.e., his booking. Id. at 213. The Fourth Amendment injury,

explained the court, was that the perp walk “exacerbat[ed] Lauro’s seizure” while being

“unrelated to the object of [his] arrest” and having “no purpose.” Id.

       Here, Mr. Picard suffered precisely the same Fourth Amendment injury when his

camera was taken. Whatever the justification was for taking the camera in the first

place, its detention on top of a state police police cruiser served no purpose, as

evidenced by the defendants’ complete ignorance of the device after snatching it.

Judgment should therefore enter for Mr. Picard on Count Two.



5.     Conclusion

       In this case, three state police employees wished to prevent a critical protester

from making an objective record of the way they were treating him, so they took away

his camera and dumped it upside-down on the roof of a police car until they were done

hassling him. When they did so, they violated settled law protecting the protester’s

ability to video- or photograph civil servants doing their jobs in public. They also

abrogated the protester’s right against having his property confiscated by the



                                             31
      Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 32 of 45




government absent reasonable suspicion. Judgment should therefore enter for the

plaintiff on Counts One and Two.




            /s/ Dan Barrett                            /s/ Joseph R. Sastre
        Dan Barrett (# ct29816)                    Joseph R. Sastre (# ct28621)
     ACLU Foundation of Connecticut           The Law Office of Joseph R. Sastre, LLC
      765 Asylum Avenue, 1st Floor                      67 Chestnut Street
           Hartford, CT 06105                            Bristol, CT 06010
             (860) 471-8471                               (860) 261-5643
          e-filings@acluct.org                      joseph.sastre@gmail.com

                               Counsel for Mr. Picard




                                         32
       Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 33 of 45




                                  Certificate of Service



I certify that a copy of foregoing and all of its attachments and exhibits (other than those

manually filed) was filed electronically on April 12, 2019. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

           Parties may access this filing through the Court’s CM/ECF System.



                                       /s/ Dan Barrett




                                             33
        Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 34 of 45



                        Plaintiff’s D. Conn. Local R. 56(a)(1)
                       Statement of Undisputed Material Facts


    #                            fact                                      source
        On the evening of September 11, 2015, Mr. Picard       Depo. of Michael Picard

1       and Steve Schafer stood on the side of Park Road in [Ex. 1] 33:5-10; 1 Stephen

        West Hartford protesting a DUI checkpoint.             Schafer [Ex. 2] 120:6-8.
2       The checkpoint was operated by the state police.       Answer [ECF # 10] ¶ 15.
        Mr. Picard displayed two signs during his protest:

3       one read “Cops Ahead,” while the other read “Stay      Picard 78:12-21.

        Calm and Remain Silent.”
        Mr. Schafer had a smartphone with him, and Mr.         1 Schafer 10-11:25, Picard
4
        Picard had a smartphone as well as a camera.           47:25-48:3.
        Mr. Picard also carried a pistol in a holster on his
5                                                              Picard 48:2-3, 49:15-16.
        right hip.
                                                               Picard 119:12-21, Depo. of

6       Mr. Picard had his valid pistol permit with him.       Patrick Torneo [Ex. 3]

                                                               34:16-18.
        Mr. Picard stood on a raised triangle on the south
7                                                              Picard 151:9-20.
        side of Park Road.
        The triangle on which Mr. Picard was protesting

        had one edge running straight east-west along Park
8                                                              Complaint Ex. A.
        Road, and two edges curve into a point facing south

        towards the I-84 on-ramp.
        Exhibit A to the Complaint is a fair and accurate
                                                               Decl. of Michael Picard
9       aerial depiction of the triangle on which Mr. Picard
                                                               [Ex. 4] ¶ 2.
        stood.



                                               1
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 35 of 45




     The triangle was raised above the pavement and

     surrounded by curbs. Its edges were marked by

10   yellow reflectors mounted on steel posts, and it had Picard Decl. ¶ 3.

     a telephone pole on its long edge running along

     Park Road.
     In the center of the triangle was a large green

     reflective road sign mounted on two metal poles

11   bearing the red and blue Interstate 84 shield, an       Picard Decl. ¶ 4.

     arrow pointing towards the access road, and the

     words “Hartford” and “Waterbury.”
     Exhibit B to the Complaint is a fair and accurate

     depiction of the triangle on which Mr. Picard stood,
12                                                           Picard Decl. ¶ 5.
     although the picture lacks the yellow reflectors on

     posts that were on the edges of the triangle.
     While protesting, Mr. Picard stayed along the long

13   edge of the island, walking no further right on the     Picard 151:17-152:7.

     photo above that the leftmost post of the I-84 sign.
                                                             Picard 47:14-17 (testifying

                                                             that he went to the gore
     While protesting, Mr. Picard did not set foot off the
                                                             upon arriving at the
14   triangle until after the defendants forced him to
                                                             protest); id. 133:1-6
     leave it.
                                                             (recounting that defendants

                                                             forced him to leave it).




                                           2
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 36 of 45




                                                            Depo. of Jeffrey Jalbert

                                                            [Ex. 7] 15:4-18 (identifying

                                                            Jacobi as thirty or forty
     The first police officer working at the checkpoint
                                                            yards from Park Road);
     was standing approximately 120 fee from Mr.
15                                                          Booker 47:4-14 (end of
     Picard, while the most downstream one stood about
                                                            checkpoint 100 yards from
     300 feet away.
                                                            Park Road); Depo. of John

                                                            Barone [Ex. 8] 57:16-24

                                                            (same).
     Defendant John Barone was present at the

16   checkpoint, and was employed by the state police       Barone 7:8-16.

     with the job title of trooper first class.
     Defendant John Jacobi was present, and was
                                                            Depo. of John Jacobi
17   employed by the state police with the job title of
                                                            [Ex. 11] 8:6-20.
     sergeant.
     As a sergeant, Jacobi had supervisory authority

18   over any state police employee with the job title of   Jacobi 25:23-25.

     trooper or trooper first class.
     Defendant Patrick Torneo was present, and was
                                                            Torneo 20:9-16; Jacobi
19   employed by the state police with the job of title
                                                            20:7-14.
     master sergeant.
     Torneo’s job title rendered him the most senior        Torneo 20:20-15; Jacobi
20
     supervisor at the checkpoint.                          20:10-18.
     On two occasions before Sep. 11th, retired Hartford
                                                            Depo. of Robert Allan
21   police supervisor Robert Allan told Defendant
                                                            [Ex. 12] 15:3-8.
     Torneo about Mr. Picard and his protests.

                                              3
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 37 of 45




     On an occasion after July in the summer of 2015,

22   Allan telephoned Torneo and told him that Mr.         Allan 36:1-10, 37:15-19.

     Picard was planning a protest for September 11th.
     During that call, Allan expressly warned Torneo

23   that at a September 11th protest, Mr. Picard would    Allan 38:2-4.

     be audio- and video-recording.
     During that call, Allan told Torneo that Mr. Picard
24                                                         Allan 37:10-13.
     openly carried a firearm.
                                                           See Picard 33:8-10 (protest

     Sometime around eight in the evening, the             start time around 6:45PM);

     defendants left their respective spots at the         Picard 8-10 (Barone
25
     checkpoint and moved to where Mr. Picard was          approached him about an

     protesting on Park Road.                              hour and twenty minutes

                                                           after that).
     At the time that they decided to move towards Mr.

     Picard, Jacobi was working near the state police
                                                           Jacobi 26:10-14; Barone
26   blood alcohol testing truck (“BAT mobile”), and
                                                           26:25-27:1.
     Barone was working downstream at the very end of

     the checkpoint.
     Jacobi and Barone allege that they moved to Mr.

     Picard’s protest spot because they each received an   Jacobi 26:17-20; Barone
27
     anonymous tip about a man with a gun at Park          33:15-18.

     Road.




                                            4
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 38 of 45




                                                            Torneo 29:3-4;
                                                            Depo. of Henry Arroyo
                                                            [Ex. 13] 9:7-19 (has no
                                                            recollection at all of the
                                                            checkpoint); Depo. of
                                                            Michael Belton [Ex. 14]
                                                            12:12-17; Booker 72:9-13
                                                            (heard about it from
                                                            another cop); Depo. of
                                                            Kevin Dowe [Ex. 15] 29:1-
                                                            10; Depo. of Marlon
                                                            Drummond [Ex. 16] 39:8-
                                                            10; Jeffrey Duda 47:4-8;
                                                            Depo. of Samuel Ferrucci
     No other police officer at the checkpoint, including
28                                                          [Ex. 17] at 6:13-19, 9:8-10:2
     Torneo, heard any anonymous tip.
                                                            (although roster showed
                                                            him working that evening,
                                                            has no recollection of being
                                                            present); Forgione 48:9-20
                                                            (did not hear any motorist
                                                            report criminal activity);
                                                            Jalbert 17:8-12; Netcovick
                                                            52:20-53:7 (heard it from
                                                            other cops); Depo. of
                                                            Jonathan Owens [Ex. 18]
                                                            9:23-25; Depo. of Jeffrey
                                                            Swank [Ex. 19] 16:8-14 (did
                                                            not hear about criminal
                                                            activity).




                                           5
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 39 of 45




                                                            Jacobi 25:8-12, 27:19-28:3,

     Neither Jacobi nor Barone undertook any efforts to 44:17-19; Barone 35:12-13;

29   temporarily detain the alleged tipsters and get any    Tr. of John Barone Internal

     information from them.                                 Affairs Int. [Ex. 20] 2025:7-

                                                            10.
     When Barone approached Mr. Picard, the latter

30   began recording the interaction on his Canon           Picard 69:5-6; 70:2-7.

     camera.
     Ex. 21 comprises fair and accurate depictions of Mr.
31                                                          Picard Decl. ¶ 7.
     Picard’s Canon camera.
     Barone slapped the camera out of Picard’s hand,

32   and the camera stopped recording when it hit the       Picard 118:15-20.

     ground and the battery dislodged.
     The resulting recording (“Video # 1”) was the first

33   time that evening that Mr. Picard recorded             Picard 69:24-70:1.

     anything.
     Video # 1 is a fair and accurate representation of
34                                                          Picard Decl. ¶ 8.
     that which is captured on it.
     Barone pat-frisked Mr. Picard and seized his pistol
35                                                          Barone 41:14-42:7.
     and permit.
     Barone did not find anything he deemed

36   contraband, and found no weapons other than the        Barone 42:1-5.

     pistol openly displayed in a hip holster.
     Barone did not handcuff Mr. Picard, tell him that he

37   was being detained, place him under arrest, or         Ans. ¶ 46 (admitting).

     instruct him to sit down or stay in one place.


                                            6
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 40 of 45




     Mr. Picard turned his camera back on and aimed it      Picard 120:2-5; Ans. ¶ 49
38
     at the three defendants.                               (admitting).
     Barone walked quickly back to Mr. Picard and
39                                                          Ans. ¶¶ 49, 50 (admitting).
     grabbed the camera.
     Barone told Mr. Picard that “it’s illegal to take my
40                                                          Ans. ¶ 50 (admitting).
     picture.”
     Barone told Picard that he was forbidden to take

     Barone’s picture because he did not “get any
41                                                          Ans. ¶ 51 (admitting).
     documentation” from Barone allowing photography

     of him.
     Barone took Mr. Picard’s camera, walked back

42   towards Torneo and Jacobi and yelled “I’ve got the     Video # 3 [Ex. 24] at 0:22.

     camera.”
43   Barone placed it on the roof of Torneo’s cruiser.      Ans. ¶ 56 (admitting).
     The camera continued to record video and audio         See Video # 3 at 0:22-
44
     (Video # 3).                                           09:32.
                                                            Picard Decl. ¶ 9; Barone
     Video # 3 is a fair and accurate depiction of that
45                                                          24:6-19; Jacobi 16:11-17:5;
     which is captured on it.
                                                            Torneo 18:8-19:5.
     Neither Jacobi nor Torneo objected to the camera’s

     seizure, and neither took any action to return the
46                                                          Ans. ¶ 57 (admitting).
     camera to Mr. Picard until the end of their

     encounter.
     None of the defendants examined the camera,
47                                                          Ans. ¶ 59 (admitting).
     searched it, or treated it as evidence.




                                               7
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 41 of 45




                                                           Barone 38:24-39:4; Jacobi

                                                           41:7-14. See also Torneo
     None of the defendants saw Mr. Picard anywhere
48                                                         48:9-15 (testifying that he
     but the triangle that night.
                                                           never saw Picard in the

                                                           road).
     None of the defendants saw Mr. Picard pull his gun Torneo 44:19-23; Barone
49
     out at any time.                                      47:22-18:3; Jacobi 34:13-15.
     Defendants Torneo and Barone verified that Mr.

     Picard’s pistol permit was valid, that his gun was
50                                                         Barone 46:3-11.
     not stolen, and that there were no warrants for his

     arrest.
                                                           Barone 48:10-14. Accord

                                                           Torneo 36:1-8 (testifying

                                                           that he did not witness

                                                           Jacobi or Barone conduct

                                                           any investigation beyond

                                                           speaking with Mr. Picard).
     None of the defendants corroborated the alleged
51                                                         Belton 13:12-15:3; Booker
     tips by canvassing potential witnesses.
                                                           76:6-16; Drummond 39:21-

                                                           40:14; Duda 50:7-24;

                                                           Forgione 47:2-5; Jalbert

                                                           25:15-26:7; Netkovick

                                                           72:10-16; Owens 10:4-11;

                                                           Swank 22:23-25.




                                           8
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 42 of 45




     Torneo asked someone to “have that Hartford
                                                           Video # 3 at 1:22; Ans. ¶ 63
52   lieutenant call me,” so that Torneo could check to
                                                           (admitting).
     see if Mr. Picard “ha[d] any grudges.”
     Torneo asked the Hartford lieutenant, Rob Allan,

     why Mr. Picard “[wa]s challenging us, why he [wa]s
53                                                         Torneo 41:1-5, 37:24-38:3.
     challenging these spot checks,” and discussed Mr.

     Picard’s past demonstrations with Allan.
     Torneo understood from Allan that Mr. Picard had

     conducted a protest during which “he showed up on Video # 3 at 4:28; Torneo
54
     the first day of school, with a buddy, and did an     41:10-12.

     armed open carry walk around Hartford.”
55   No such demonstration ever occurred.                  Picard Decl. ¶ 10.
     Barone asked the other defendants “[w]hat’s his
56                                                         Video # 3 at 1:44.
     deal here, do you know? What does he want?”
     Barone asked the other defendants whether they
                                                           Video # 3 at 2:12; Ans. ¶ 66
57   wanted him to “punch a number on this one,”
                                                           (admitting).
     suggesting that “[w]e gotta cover our ass.”
     Barone used the phrase “cover our ass” because he

     believed that every time “when you touch

58   somebody, it means you’ve got to put–I was always Barone IA 2034:1-7.

     trained, either put them into custody or you’ve got

     to write them a ticket.”
     After the defendants’ inquiry about Mr. Picard’s

59   pistol permit came back as valid, Jacobi exclaimed, Video # 3 at 4:47.

     “crap!”




                                           9
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 43 of 45




     Torneo told Jacobi, “let’s give him something,”
60                                                           Video # 3 at 4:41.
     emphasizing the last word.
     Torneo told Jacobi to issue the ticket to Mr. Picard,

     “then we claim in backup we had multiple motorists Video # 3 at 05:18; Answer
61
     stopped to complain about” a man with a gun, but        ¶ 74 (admitting).

     “they didn’t want to stay and give us a statement.”
62   Jacobi agreed.                                          Answer ¶ 75 (admitting).
     Torneo told Jacobi to “make sure your guy gives
63                                                           Video # 3 at 5:21.
     him something.”
     While the defendants had possession of his camera,

64   Mr. Picard began recording on his iPhone (“Video        Picard Decl. ¶ 11.

     # 4).
     Video # 4 is a fair and accurate depiction of that
65                                                           Picard Decl. ¶ 12.
     captured on it.
     When Torneo turned his car around, the motion of

     the car flipped Mr. Picard’s camera flipped over on
66                                                           Video # 3 at 6:22-6:38.
     the roof, and Torneo stopped to retrieve it. Upon

     discovering it, Torneo uttered “shit!”
     Torneo handed the camera to Jacobi, announcing
67                                                           Video # 3 at 7:30.
     that “it’s still on.”
     When Jacobi returned the camera to Mr. Picard, it
68                                                           Video # 3 at 9:20-9:28.
     was still recording.
     Mr. Picard thought that the camera had been

     powered off. So he pressed its power button to turn
69                                                           Picard Decl. ¶ 13.
     it on. Because it was already on, the camera shut

     down, ending Video # 3.



                                              10
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 44 of 45




     Mr. Picard powered the camera back on began
70                                                         Picard Decl. ¶ 14.
     recording (“Video # 5”).
     Video # 5 is a fair and accurate depiction of that
71                                                         Picard Decl. ¶ 15.
     captured by it.
     When Jacobi and Barone handed Mr. Picard the

72   ticket with his charges on it and gave him his gun    Picard 133:3-6.

     back, they ordered him off the island.
     The total length of their encounter was around
73                                                         Picard 147:4-11.
     thirty minutes.
74   Mr. Picard left the scene of his protest at 11PM.     Picard 136:2-4.
     Mr. Picard discovered the existence of Video # 3 in

     the early morning hours of September 12th when he
75                                                         Picard Decl. ¶ 16.
     removed the SD card from his camera and inserted

     it into the SD card slot on his home computer.
     There were a total of five videos recorded during

76   the parties’ interactions on the side of Park Road    Picard 147:22-25.

     that night.
     Four were recorded by Mr. Picard, and one (“Video
77                                                         Picard 148:1-20.
     # 2”) was recorded by Mr. Schafer.
     Mr. Picard decided on September 12th to copy the

     videos to his home computer, which he did by
78                                                         Picard Decl. ¶ 17.
     dragging and dropping them to a place on his home

     computer’s hard drive.
     Later that day, Mr. Picard obtained a copy of the
                                                           1 Schafer 11:18-12:3; Picard
79   lone video recorded by Mr. Schafer at the protest,
                                                           Decl. ¶ 18.
     Video # 2.



                                           11
     Case 3:16-cv-01564-WWE Document 74 Filed 04/12/19 Page 45 of 45




     Mr. Picard made a number of copies of all five

80   videos on his hard drive, by dragging and dropping Picard Decl. ¶ 19.

     the files to different locations.
     Mr. Picard did not add or delete any video footage

81   to or from the five files filed in support of his    Picard Decl. ¶ 20.

     motion.
     The ticket given to Mr. Picard by the defendants

82   commenced a criminal proceeding against Mr.          Picard Decl. ¶ 21.

     Picard in the Connecticut Superior Court.
     Both charges given to him by the defendants were

83   dismissed by the prosecution, and the criminal case Picard Decl. ¶ 22.

     ended without a conviction on any count.




                                             12
